DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s Reply filed 5/3/2021, which amended claim 13, has been entered.  Claims 1-4 and 13-17 are pending.  Claims 5-12 were previously cancelled.  Claims 1-4 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 13-17 are being considered on their merits.  References not included with this Office Action can be found in a prior Action.  

Claim Rejection - 35 U.S.C. § 103 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 13-17 remain rejected under 35 U.S.C. § 103 as being unpatentable over Arulampalam et al. (U.S. PGPUB 2010/0254956; 2010).
Regarding claim 13, Arulampalam teaches the use of probiotic bacteria, cultures of such bacteria, supernatant from such cultures, and/or concentrates of such supernatant and/or fractions of such supernatant, for regulation of cellular uptake of fat and/or triglycerides and/or body weight management or weight reduction and/or redistribution of fat and/or reduction in visceral and/or abdominal fat deposition in a subject (i.e., any mammal, such as a human; Abstract; paragraph 132).
It is noted that in view of amended claim 13, Arulampalam teaches that the probiotic bacterium and/or a compound secreted from a probiotic bacterium is administered to the subject confers a health benefit (i.e., weight loss; paragraphs 22, 42 and 122-128), where no other steps of administering are needed or necessary.
Regarding claims 14-17, Arulampalam teaches that above probiotic bacteria, cultures of such bacteria, supernatant from such cultures, and/or concentrates of such supernatant and/or fractions of such supernatant can be formulated as a pharmaceutical 8 CFU/ml (paragraph 201).  It would have been within the purview of one of ordinary skill in the art to utilize Arulampalam probiotic concentration (which is well within the instantly claimed range) on a per gram basis since it was known in the art for formulating probiotic compositions, such as pharmaceutical and foodstuff compositions, on either a per ml basis and per gram basis. 
Regarding claim 13, Arulampalam teaches that the bacteria used in the method is Lactobacillus spp., Lactococcus spp., or Streptococcus spp., where the Lactobacillus species are selected from the group consisting of L. casei, including L. paracasei ssp. paracasei strain F19 (LMG P-17806), L. rhamnosus GG, L. fermentum strain KLD, L. plantarum, and L. reuteri (paragraphs 82 and 83).
Arulampalam teaches that cellular uptake of fatty acid and adipocyte triglyceride accumulation relates to the metabolism of glucose and fatty acids upon ingestion and digestion of a food or feed product and to the accumulation of triglycerides, mainly in adipose tissue (paragraph 32).  Arulampalam also teaches that the above probiotics have a direct and positive effect on the regulation of the metabolic pathways leading to fat storage (paragraph 48).  When using the above probiotic bacterium, or a compound secreted the above probiotic bacterium, results in a direct regulation and/or decreased cellular uptake of fatty acids, and thus to a decreased adipocyte triglyceride accumulation and decreased storage of liver-derived triglycerides (paragraph 48).  
Arulampalam teaches that in view of the above, the above probiotic bacteria or a culture of the bacteria, and/or a supernatant of the culture and/or a soluble fraction of the 
Arulampalam teaches that prevention means that the novel use of the above probiotic bacteria or a culture of the bacteria, and/or a supernatant of the culture and/or a soluble fraction of the supernatant, counteracts the start of overweight and obesity, or counteracts a positive energy intake, absorption or energy storage leading to weight gain or excess deposition of abdominal and/or visceral fat, or that overweight and obesity or deposition of abdominal and/or visceral fat at least develop to a minor degree in a subject ingesting the probiotic bacteria (i.e., promoting weight loss; paragraph 49).   
Arulampalam also teaches that the above probiotic bacteria may be used in direct regulation of the cellular uptake of fatty acids and adipocyte triglyceride accumulation in a subject (paragraph 52).  Arulampalam teaches a method for regulation of cellular uptake of fat and/or triglycerides and/or triglyceride derived fatty acids in a subject that comprises administrating to a subject a composition containing the above probiotic bacteria and/or a compound secreted from the above probiotic bacteria (paragraphs 82, 83 and 123). 
In view of the above, since Arulampalam teaches that the above administered probiotics regulate the cellular uptake of fat and/or triglycerides and/or triglyceride derived fatty acids, Arulampalam teaches that the administered probiotics will promote weight loss via regulation of fatty acids, which will lower concentration of fatty acids in the gastrointestinal tract in a mammal.  That is, Arulampalam’s bacterial strains, having the same weight loss promoting properties as Applicant’s instantly claimed strains (see below), would innately have an activity of lowering fatty acid concentrations in the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
Although Arulampalam teaches the above probiotic bacteria in a method of promoting weight loss in a mammal, Arulampalam does not teach the that the probiotic bacteria are the specific strains Lactobacillus reuteri JBD301 (KCTC 12606BP), Lactobacillus plantarum JBD302 (KCTC 12918BP), Lactobacillus casei JBD303 (KCTC 12919BP), Lactobacillus casei JBD304 (KCTC 12920BP), Lactobacillus paracasei JBD305 (KCTC 12921BP), Lactobacillus alimentarius JBD306 (KCTC 12922BP), Lactobacillus delbrueckii subsp. Lactis JBD307 (KCTC 12923BP), Lactobacillus pantheris JBD308 (KCTC 12924BP), Lactobacillus fermentum JBD309 (KCTC 12925BP), Lactobacillus rhamnosus JBD311 (KCTC 12926BP), Lactobacillus salivarius subsp. salicinius JBD312 (KCTC 12927BP), Lactobacillus mali JBD313 (KCTC 12928BP), Streptococcus lutetiensis JBD314 (KCTC 12929BP), and Lactococcus lactis subsp. Lactis JBD315 (KCTC 12930BP); “instantly claimed strains”).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s instantly claimed strains differ, and if so to Lactobacillus, Lactococcus and Streptococcus strains (including that above specific Lactobacillus strains).  Arulampalam teaches that the above administered probiotic strains regulate the cellular uptake of fat and/or triglycerides and/or triglyceride derived fatty acids, which in view of the above, teaches that the administered probiotics will promote weight loss via regulation of fatty acids, which will lower concentration of fatty acids in the gastrointestinal tract in a mammal.
Applicant’s exemplified instantly claimed strains are directed to use in promoting weight loss in a mammal by lowering fatty acid concentrations within the gastrointestinal tract of a mammal.
Arulampalam’s teachings demonstrate a reasonable probability that the above indicated probiotic strains of the prior art are sufficiently similar to the instantly claimed strains that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant.
Merely because a characteristic of a known probiotic strain such as the instantly claimed strains is not disclosed in a reference does not make such strains patentable.  Applicant’s instantly claimed strains possess inherent characteristics which might not be displayed in the tests used in Arulampalam.  Clear evidence that Arulampalam’s Lactobacillus, Lactococcus and Streptococcus strains (including that above specific Lactobacillus strains) do not possess a critical characteristic that is possessed by the instantly claimed strains would advance prosecution and might permit allowance of claims to Applicant’s strains (i.e., the instantly claimed strains).
prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant argues that the administration of the claimed bacterial strains for the promotion of weight loss in a mammal are dissimilar to those taught within the Arulampalam method (Reply, pages 6-7).  Applicant’s arguments have been fully considered and found not persuasive.   
As noted in the rejection of record, Arulampalam teaches the use of probiotic bacteria, cultures of such bacteria, supernatant from such cultures for body weight management or weight reduction and/or redistribution of fat and/or reduction in visceral and/or abdominal fat deposition in a subject (i.e., any mammal, such as a human; Abstract; paragraph 132), where the bacteria used in the method is a Lactobacillus spp., Lactococcus spp., or Streptococcus spp. in which the Lactobacillus species are selected from the group consisting of L. casei, including L. paracasei ssp. paracasei strain F19 (LMG P-17806), L. rhamnosus GG, L. fermentum strain KLD, L. plantarum, and L. reuteri (paragraphs 82 and 83).
Arulampalam teaches the same probiotic bacterial species utilized for the same properties (weight loss).  As noted in the rejection, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s instantly claimed strains differ, and if so to what extent, from Arulampalam’s Lactobacillus, Lactococcus and Streptococcus strains (including that above specific Lactobacillus strains).  Arulampalam teaches that the above administered probiotic strains regulate the 
Applicant’s exemplified instantly claimed strains are directed to use in promoting weight loss in a mammal by lowering fatty acid concentrations within the gastrointestinal tract of a mammal.
Arulampalam’s teachings demonstrate a reasonable probability that the above indicated probiotic strains of the prior art are sufficiently similar to the instantly claimed strains that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant.
Applicant’s arguments regarding how the weight loss properties occur is not persuasive since Arulampalam’s teachings indicate a regulation of fatty acids, which includes the lowering of fatty acids, which promotes weight loss.  As noted, Arulampalam teaches that the administered probiotics regulate the cellular uptake of fat and/or triglycerides and/or triglyceride derived fatty acids, and that the administered probiotics will promote weight loss via regulation of fatty acids, which will lower concentration of fatty acids in the gastrointestinal tract in a mammal.
Applicant’s arguments that the instant claims are different since the claimed strains absorb fatty acids in the gastrointestinal tract which is different than what is in Arulampalam’s teachings (Reply, page 6-7) is not persuasive since the argument is merely the argument of counsel and is unsupported by evidence or declarations of those In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974).  See MPEP § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  Further, it is also noted that Applicant’s arguments are not commensurate in scope of the claims.  As noted above, Arulampalam teaches the use of the same species of probiotic bacteria, cultures of such bacteria, supernatant from such cultures for body weight management or weight reduction and/or redistribution of fat and/or reduction in visceral and/or abdominal fat deposition in a subject.  
Applicant has not provided any objective evidence that the bacterial strains of Arulampalam’s are different than those instantly claimed.   As noted above, merely because a characteristic of a known probiotic strain such as the instantly claimed strains is not disclosed in a reference does not make such strains patentable.  Arulampalam teaches the use of the same species of probiotic bacteria, cultures of such bacteria, supernatant from such cultures for body weight management or weight reduction and/or redistribution of fat and/or reduction in visceral and/or abdominal fat deposition in a subject.  
Applicant has not provided clear evidence that Arulampalam’s Lactobacillus, Lactococcus and Streptococcus strains (including that above specific Lactobacillus 
Therefore, the rejection of record has been maintained.
Conclusion

No claims are allowed.  No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631